DETAILED ACTION
Claims 1-8 and 10 are pending examination in this Office action.
Claims 1 and 6 are independent.
This action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The rejection of claims 1-8 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been overcome by amendment.

Claim Rejections - 35 USC § 103
Claims 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Federspiel, et al. (US Patent Publication2012/0101648 A1) in view of Brey, et al. (US Patent Publication 2013/0073096 A1).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The teachings of Federspiel as disclosed in the previous Office actions are hereby incorporated herein to the extent applicable to the amended claims.
Regarding claim 1, Federspiel teaches a temperature control device, comprising:
a fan configured to drive airflows for controlling a temperature of a controlled region [0048; fan 350];
a temperature sensor disposed in the controlled region and obtaining a detected temperature, with the detected temperature indicating the temperature of the controlled region [0005; sensor detects temperature and humidity of air entering the unit] [0011; the sensors can measure temperatures or other state variables at various locations within the environment, and this temperature feedback can be used along with the energy consumption information to change operation levels of the modules to keep the temperatures within or near a desired range while using minimal energy];
a modeling circuit obtaining at least one cooling parameter group based on transfer function [0007; an operational level can be input to the transfer function, an input value (voltage or digitation value) or operation level can also input a value for a particular actuator (fan speed, temperature setpoint, humidity setpoint, or valve position]; and
 a PID controller connected to the fan, the temperature sensor and the modeling circuit with respect to a temperature threshold [0242; PID used to control each fan],
controlling the fan based on a first parameter group of said at least one cooling parameter group when the second detected temperature is equal to or higher than the first temperature and lower than a second temperature [0Fig 6, 0106-0107] [0011; temperature feedback can be used along with energy consumption information to change operation levels of the module to keep the temperatures within or near a desired range while using minimal energy.  These feedback control actions may be heuristic, such as slowing the speed of fans or changing the temperature of air produced by environmental maintenance modules to keep temperature within or below settings specified by an operator] [0059; supervisory controller causes temperature sensor readings to be within a temperature range as specified by an associated set of reference values . . . the range can be specified by two temperatures (i.e., the temperature is greater than or equal to a first and lower than a second temperature] [0060; supervisory controller adjusts operation levels of HVAC units to keep the values from environmental sensors within the specified range using a minimal amount of energy], and
controlling the fan based on a second parameter group of said at least one cooling parameter group for reducing a variation of the speed of the fan when the detected temperature is equal to or higher than the second temperature [0100; if the temperature of a s sensor is beyond a threshold, method 600 can determine which modules should have an operation level increased (e.g., started) to bring the sensor back in the range in an energy efficient manner includes reducing a variation of the speed of the fan because reducing fan variation is energy efficient)];
wherein the initial parameter group comprises a plurality of initial parameters, with a value of each of the plurality of initial parameters equal to a preset value [Fig 5, 0071; initialization of environmental maintenance system including a plurality of modules and sensors  . . . the columns of TM are initialized (from the present original levels) by increasing and/or decreasing operation levels of the modules] [0154; upon initialization, default values are assumed].

However, Brey teaches another temperature control device, comprising: 
a fan configured to drive airflows for controlling a temperature of a controlled region [0018, Fig 1; flow controller 42 and fan], 
a temperature sensor disposed in the controlled region and obtaining a detected temperature, with the detected temperature indicating the temperature of the controlled region [0019; temperature sensor 22]
a controller connected to the fan, the temperature sensor and the modeling circuit with respect to a temperature thresholds so as to approach but not exceed the temperature threshold [flow controller 42] [0040; proactive cooling allows Tcontrol to be increased to a value closer to Twarn (the temperature is controlled to be close to a temperature warning threshold Twarn)] 
the detected temperature is lower than a first temperature and the temperature threshold, the detected temperature is equal to or higher than the first temperature and lower than a second temperature as the detected temperature approaches the temperature threshold [0015, 0018; multiple predefined power thresholds may be set to determine an appropriate cooling system response commensurate with an amount of heating that may result from the increasing power consumption trend] [0024, 0039; additional temperature thresholds may be set that are below the warning temperature threshold (Twarn) . . . the temperature-based cooling control circuit is responsive to a plurality of different temperature thresholds and may proactively increase cooling when the temperature is between two success temperature thresholds] [0022; a plurality of different thresholds is provided, and the cooling fluid flow rate is increased in response to each successive threshold that is reached. For example, the flow controller 42 may be configured to operate at a first level in response to exceeding a first temperature threshold, a second, higher level in response to exceeding a second temperature threshold greater than the first level, and so forth. Regardless of whether one or multiple temperature thresholds are provided]; and 
the detected temperature is equal to or higher than the second temperature and the temperature further approaches the temperature threshold [0015, 0018; multiple predefined power thresholds may be set to determine an appropriate cooling system response commensurate with an amount of heating that may result from the increasing power consumption trend] [0024, 0039; additional temperature thresholds may be set that are below the warning temperature threshold (Twarn) . . . the temperature-based cooling control circuit is responsive to a plurality of different temperature thresholds and may proactively increase cooling when the temperature is between two success temperature thresholds] [0022; a plurality of different thresholds is provided, and the cooling fluid flow rate is increased in response to each successive threshold that is reached. For example, the flow controller 42 may be configured to operate at a first level in response to exceeding a first temperature threshold, a second, higher level in response to exceeding a second temperature threshold greater than the first level, and so forth. Regardless of whether one or multiple temperature thresholds are provided].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Federspiel and Brey.  Federspiel teaches a system and method for controlling an environment using a plurality of environmental (temperature) sensor to provide feedback to a controller which can manipulate cooling devices (fans, AC units, heaters, actuators, etc.) to control an environment to be put within, or remain within a desired temperature range [Abstract, 0011, 0100] .  Federspiel includes teachings that cooling units may be turned off when a temperature is below the desired range (i.e., below a first temperature) [0103], selectively activate temperature control devices when the temperature is within the desired range [0100], or enable cooling units to bring the temperature down when the temperature is above the desired range (greater than a second temperature) [0100; enable modules to bring a sensor back in range].  Brey teaches another system and method for controlling the temperature in an environment using a plurality of temperature thresholds and including a (Tcontrol thresholds) [0015, 0018; multiple pre-defined thresholds] [0024, 0039; additional temperature thresholds are set below the warning temperature (Twarn)] and further teaches that the temperatures may be maintained near the Twarn threshold, but not exceed the Twarn threshold.  One of ordinary skill in the art would have motivation to include a warning threshold as disclosed in Brey within the multi-threshold temperature control system of Federspiel to achieve maximum performance while ensuring that the system does not have errors caused by reaching a critical temperature.
Regarding claim 6, Federspiel teaches a control method of a temperature control device, with the temperature control device comprising a PID controller [0242; PID used to control each fan] and a fan [0242, 0048; fans] and configured to control a temperature of a controlled region, and the control method comprising:
obtaining at least one cooling parameter group based on a transfer function [0070; an operational level can be an input to the transfer function, an input (voltage or digitation value) or operation level can also input a value for a particular actuator (fan speed, temperature setpoint, humidity setpoint, or valve position];
obtaining a detected temperature indicating the temperature of the controlled region [0005; sensor detects temperature and humidity of air entering the unit] [0011; the sensors can measure temperatures or other state variables at various locations within the environment, and this temperature feedback can be used along with the energy consumption information to change operation levels of the modules to keep the temperatures within or near a desired range while using minimal energy];
setting a plurality of control parameters of the PID controller with respect to a temperature threshold so as to approach but not exceed the temperature threshold based on an initial parameter group to control a speed of the fan when the detected temperature is lower than a first temperature [0078; if the temperature of a module is at or below a desired temperature (first temperature), the module may turn off its cooling capacity] [0106-0107] [Figs 5 and 6], 
with the initial parameter group comprising a plurality of initial parameters of which a quantity is equal to a quantity of the plurality of control parameters, and a value of each of the plurality of initial parameters equal to a preset value [0242] [Fig 5, 0071; initialization of environmental maintenance system including a plurality of modules and sensors . . . the columns of TM are initialized (from the present original levels) by increasing and/or decreasing operation levels of the modules] [0154; upon initialization, default values are assumed]; and 
temperature feedback can be used along with energy consumption information to change operation levels of the module to keep the temperatures within or near a desired range while using minimal energy.  These feedback control actions may be heuristic, such as slowing the speed of fans or changing the temperature of air produced by environmental maintenance modules to keep temperatures within or below settings specified by an operator] [0059; supervisory controller causes temperature sensor readings to be within a temperature range as specified by an associated set of reference values . . . the range can be specified by two temperatures (i.e., the temperature is greater than or equal to a first and lower than a second temperature] [0060; supervisory controller adjusts operation levels of HVAC units to keep the values from environmental sensors within the specified range using a minimal amount of energy];
setting the plurality of control parameters of the PID controller based on a second parameter group of said at least one cooling parameter group for reducing a variation of the speed of the fan when the detected temperature is equal to or higher than the second temperature [0100; if the temperature of a sensor is beyond a threshold, method 600 can determine which modules should have an operation level increased (e.g., started) to bring the sensor back in range as quickly as possible or in an energy efficient manner (bringing the sensor back in range in an energy efficient manner includes reducing a variation of the speed of the fan because reducing fan variation is energy efficient)] [Fig 6].

However, Brey teaches another temperature control method, comprising: 
a fan configured to drive airflows for controlling a temperature of a controlled region [0018, Fig 1; flow controller 42 and fan], 
and further teaches setting a plurality of control parameters of the PID controller with respect to a temperature threshold so as to approach but not exceed the temperature threshold [flow controller 42] [0040; proactive cooling allows Tcontrol to be increased to a value closer to Twarn (the temperature is controlled to be close to a temperature warning threshold Twarn)]
when the detected temperature is lower than a first temperature and the temperature threshold setting the plurality of control parameters of the PID controller with respect to the temperature threshold so as to approach but not exceed the temperature threshold  [0015, 0018; multiple predefined power thresholds may be set to determine an appropriate cooling system response commensurate with an amount of heating that may result from the increasing power consumption trend] [0024, 0039; additional temperature thresholds may be set that are below the warning temperature threshold (Twarn) . . . the temperature-based cooling control circuit is responsive to a plurality of different temperature thresholds and may proactively increase cooling when the temperature is between two success temperature thresholds] [0022; a plurality of different thresholds is provided, and the cooling fluid flow rate is increased in response to each successive threshold that is reached. For example, the flow controller 42 may be configured to operate at a first level in response to exceeding a first temperature threshold, a second, higher level in response to exceeding a second temperature threshold greater than the first level, and so forth. Regardless of whether one or multiple temperature thresholds are provided]
when the detected temperature is equal to or higher than the first temperature and lower than a second temperature as the detected temperature approaches the temperature threshold [0040] [0015, 0018; multiple predefined power thresholds may be set to determine an appropriate cooling system response commensurate with an amount of heating that may result from the increasing power consumption trend] [0024, 0039; additional temperature thresholds may be set that are below the warning temperature threshold (Twarn) . . . the temperature-based cooling control circuit is responsive to a plurality of different temperature thresholds and may proactively increase cooling when the temperature is between two success temperature thresholds] [0022; a plurality of different thresholds is provided, and the cooling fluid flow rate is increased in response to each successive threshold that is reached. For example, the flow controller 42 may be configured to operate at a first level in response to exceeding a first temperature threshold, a second, higher level in response to exceeding a second temperature threshold greater than the first level, and so forth. Regardless of whether one or multiple temperature thresholds are provided]
when the detected temperature is equal to or higher than the second temperature as the temperature approaches the temperature threshold [0040] [0015, 0018; multiple predefined power thresholds may be set to determine an appropriate cooling system response commensurate with an amount of heating that may result from the increasing power consumption trend] [0024, 0039; additional temperature thresholds may be set that are below the warning temperature threshold (Twarn) . . . the temperature-based cooling control circuit is responsive to a plurality of different temperature thresholds and may proactively increase cooling when the temperature is between two success temperature thresholds] [0022; a plurality of different thresholds is provided, and the cooling fluid flow rate is increased in response to each successive threshold that is reached. For example, the flow controller 42 may be configured to operate at a first level in response to exceeding a first temperature threshold, a second, higher level in response to exceeding a second temperature threshold greater than the first level, and so forth. Regardless of whether one or multiple temperature thresholds are provided].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Federspiel and Brey for the same reasons as disclosed above.
Claims 2-5, 7, 8 and 10 are rejected as being obvious in view of Federspiel and Brey for the same reasons as disclosed above and in the previous Office action.


Response to Arguments
Applicant’s arguments with respect to claim(s) 9 December 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Culbert, et al. (US Patent Publication 2010/0117579 A1) teaches another system and method for using fans to control the temperature of a controlled region between temperature thresholds

Alben, et al. (US Patent 7,886,164 B1) teaches maintaining temperature near temperature thresholds and changing temperature controlling mechanisms when the detected temperatures are near a threshold [Figs 3 and 7]	

Eisenhour (US Patent Publication 2011/0132014 A1) teaches keeping temperature in a controlled region near an upper threshold [0075; the compressor changes from the inactive state tot eh active state with the measured operating condition being closer to the value of the upper threshold] [0077; the compressor change between the inactive state tot eh active state with the operating condition OC measurement of the sensor being as close as possible to the upper threshold.]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        17 February 2021